Citation Nr: 0424211	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-18 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from June 1979 to 
June 1983 and from January 1991 to February 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic back disorder 
and denied the claim.  In March 2001, the RO adjudicated the 
veteran's entitlement to service connection for a chronic 
back disorder on the merits and denied the claim.  In May 
2001, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In May 2003, the 
Board remanded the veteran's claim to the RO for additional 
action.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

The veteran's service medical records and personnel records 
convey that he was a member of the Army Reserve / Alabama 
Army National Guard.  An October 1990 Report of Separation 
and Record of Service (NGR Form 22) indicates that he 
separated from the Army Reserve / Alabama Army National Guard 
in June 1990.  The veteran's periods of active duty, active 
duty for training, and inactive duty for training with the 
Army Reserve / Alabama Army National Guard have not been 
verified.  

A December 2002 written statement from the veteran's private 
attorney indicates that the veteran had submitted a claim for 
Social Security Administration (SSA) disability benefits.  
The medical records in the private attorney's file were 
forwarded to the VA with his letter.  The report of a June 
2003 VA examination for compensation purposes indicates that 
the veteran was in receipt of SSA disability benefits.  
Documentation of the veteran's SSA award of disability 
benefits and the evidence considered by the SSA in making the 
award is not of record.  The VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service entity and request 
that (1) it verify the veteran's complete 
periods of active duty, active duty for 
training, and inactive duty for training 
with the Army Reserve / Alabama Army 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  The RO should then contact the SSA 
and request that it provide documentation 
of the veteran's award of disability 
benefits and copies of all records 
developed in association with the award 
for incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic low back disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion 
addressing the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic back or spinal 
disorder is etiologically related to the 
veteran's inservice back injuries or 
otherwise originated during his periods 
of active service, active duty, active 
duty for training, or inactive duty for 
training?  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic back disorder.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

